Citation Nr: 1514662	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-18 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating action of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, which in pertinent part, denied the Veteran's claim of service connection for hearing loss.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA claim processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran testified at a videoconference hearing in February 2015 that was conducted at the Nashville RO before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.  

Finally, before the claims file was certified for appeal, in a June 2012 rating action, the RO granted service connection for the Veteran's head injury disability and evaluated it as noncompensably disabling, effective August 31, 2010.  The Board finds that this grant of service connection for the head injury disability constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.


FINDING OF FACT

The Veteran's bilateral hearing loss is likely attributable to an in-service cause.  




CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claims for entitlement to service connection for right ear hearing loss and tinnitus, no further discussion of the VCAA is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran maintains that he has hearing loss as a result of his exposure to loud noises and sounds while serving as an aircraft mechanic in service.  He contends that he first noticed hearing problems in service and has continued experiencing hearing problems since this time.  See April 2012 Statement of Veteran.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for hearing loss.  

In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed as having bilateral hearing loss.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this regard, the Veteran was afforded a VA audiological examination in January 2011, the report of which is of record.  This report contains the Veteran's audiometric test results, the findings of which showed pure tone thresholds, in decibels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
30
45
60
LEFT
50
35
35
55
65

Speech recognition scores using the Maryland CNC Test were shown to be 80 percent in the right ear and 82 percent in the left ear.  Results from this audiological evaluation establish that the Veteran has a current hearing disability that satisfies the criteria under 38 C.F.R. § 3.385 (2014).  

Turning to the Veteran's service treatment records, at the July 1962 enlistment examination, the clinical evaluation of his ears and drums was shown to be normal, and the Veteran denied having a medical history of ear trouble.  In addition, findings from the whispered voice tests were shown to be 15/15 in both ears.  

The Veteran underwent another audiological evaluation several days later.  However, the findings were produced in graph form and are difficult to decipher.  

At the April 1966 separation examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and on the authorized audiological evaluation pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
10(20)
0(10)
10(20)
10(15)
LEFT
15(30)
15(25)
10(20)
15(25)
15(20)

(The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.).  

Based on these findings, the Board acknowledges that the Veteran's audiometric test results at separation revealed a slight level of hearing loss in both ears.  During his hearing, the Veteran testified that he was informed by his medical examiner at the time of his discharge that there were some problems with his hearing after he underwent the audiological evaluation.  However, according to the Veteran, he did not pursue this issue or remain in the military longer than necessary to undergo continued testing.  See February 2015 Hearing Transcript, p. 7.  

Further, the Board does not question that the Veteran was exposed to acoustic trauma in service, as his military occupational specialty (MOS) was that of a jet aircraft mechanic and his reports of acoustic trauma as a result of his exposure to extreme noises and sounds produced by aircraft carriers, jet engines and flight sounds are consistent with his circumstances of service.  Further, the AOJ awarded service connection for tinnitus due to acoustic trauma sustained in service.  Thus, the question is one of nexus.

During the January 2011 VA examination, the Veteran reported to serve as a bomber mechanic working on the flight line in the U.S. Air Force.  According to the Veteran, he was exposed to jet engine sounds, as well as noises and sounds produced by heavy equipment and small arms fire while serving in the military.  The Veteran reported the use hearing protection devices while serving as an aircraft mechanic, but denied a history of occupational noise exposure, noting that he worked as a mail carrier and is now retired.  He also acknowledged having occasional recreational noise exposure while pursuing woodworking activities.  Based on her review of the service treatment records, as well as her discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having moderate to moderately-severe sensorineural hearing loss bilaterally, and determined that said disorder was less likely as not caused by, or a result of, acoustic trauma during military service.  In reaching this conclusion, the examiner relied on the July 1962 audiometric findings (not the Whispered Voice tests conducted upon his enlistment), which revealed normal hearing from 500 to 6000 Hertz bilaterally, as well as the April 1966 audiometric findings at separation, wherein the Veteran's hearing was within normal limits from 500 to 6000 Hertz bilaterally.  According to the examiner, a comparison of the audiological findings showed no evidence of significant changes in hearing thresholds suggestive of noise injury.  The examiner further relied on the Institute of Medical report on noise exposure in the military, which concluded that noise induced hearing loss occurs immediately, and there is no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event.  The examiner determined that in light of the fact that the Veteran's hearing was within normal limits at the time of separation, his current hearing loss is less likely caused by or a result of his in-service noise exposure.  

After the Veteran's claim was certified for appeal, he submitted two additional medical articles which discussed the possibility of delayed onset hearing loss following noise exposure.  One particular study focused on a group of rats - half of which were first exposed to noise at 3 months of age, while the other half were exposed to noise at 12 months of age.  The results of this study suggested that while the delayed effects of noise were normally small, exposure might trigger a pronounced hearing loss in subjects with fragile ears.  The other medical article was issued by the Institute of Medicine and focused on whether noise exposure at a younger age can lead to delayed onset of noise-induced hearing loss later in life.  Although the committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely, it was possible that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  The committee found that: 

"young adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 dB HL at 6000 Hz), one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge."  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced a decline in his hearing acuity since his period of service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

Accordingly, after reviewing the evidence of record and resolving reasonable doubt in his favor, the Board finds that the Veteran's current bilateral hearing loss cannot be reasonably disassociated from his in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded in-service noise exposure as well as his credible post-service assertions that he has continued to experience hearing loss in his ears since his discharge from service.  

While the Board recognizes that the evidence of record is negative for any treatment for, or diagnosis of hearing loss until many years after service, the Veteran has asserted that there was a noticeable difference in his hearing during service.  In addition, although the Veteran has admitted to a history of post-service recreational noise exposure, the evidence of record reflects that his initial exposure to extreme noises occurred during his military service.  The Board also concludes that the January 2011 VA medical report is of limited probative value to the extent that the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his conceded exposure to aircraft engine noises and sounds while serving in the Air Force, and his assertions that he began experiencing hearing problems prior to his separation from service.  Moreover, the VA examiner determined that the Veteran's audiological findings at his April 1966 separation examination were normal, even though review of these findings did reveal a slight level of hearing loss at certain frequencies in both ears.  

Thus, the Board finds that the VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported onset in service and continuity of symptomatology since service, the Board finds the evidence is at least in equipoise that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's in-service experiences and his competent complaints of continued hearing problems since service.  

Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral sensorineural hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for bilateral hearing loss is granted.  





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


